Fourth Court of Appeals
                                    San Antonio, Texas
                                        November 17, 2017

                                       No. 04-17-00299-CR

                                        Robert AGUILAR,
                                            Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                   From the 144th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2015CR12632
                         Honorable Lorina I. Rummel, Judge Presiding


                                          ORDER
        After this court granted appellant’s first request for an extension of time to file his brief,
the brief was due November 15, 2017. Appellant has now filed a second motion for extension of
time, asking for an additional thirty days in which to file his brief. We GRANT appellant’s
motion and ORDER appellant to file his brief in this court on or before December 15, 2017.


                                                       _________________________________
                                                       Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of November, 2017.



                                                       ___________________________________
                                                       KEITH E. HOTTLE,
                                                       Clerk of Court